Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, 19, drawn to an insertion support device, classified in A61B1/01.
II. Claims 12-18, drawn to an insertion support method, classified in A61B1/00055.
Inventions I) and II) are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the device can be used for general endoscopic diagnostic imaging to be evaluated by the operator.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries), specifically, the inventions have acquired a separate status in the art as having different classification, i.e. the device is classified in A61B1/01 and the method is classified in A61B1/00055, which also directs to differing fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During communication with Tom Spinelli on 12/6/2021 a provisional election was made without traverse to prosecute the invention of I), claims 1-11, 19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
image input section in claim 1;
situation determination section in claim 1;
information output section in claim 1;
insertion state input section in claim 6;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-11 recite variations of “when the situation determination section determines that …”, followed by an operational condition.  It is unclear if the operational conditions require the active motion of the endoscope or not.  Currently written, the claimed condition does not specify whether the endoscope must be in motion for the condition to be met.  In other words, the condition of claim 8 states “when the situation determination section determines that a direction of travel is visible but a field of view does not change”, but this condition can be met with the endoscope at a stationary position, for example, if the operator takes a pause during the procedure, i.e. the direction of travel is visible down the lumen of the anatomy but the field of view does not change because the operator is holding the endoscope stationary.  The inventive concept ostensibly is to warn a user for “an insertion difficulty event” (as found in claim 4, for example), which requires the active motion of the endoscope, but a pause taken by the operator is not considered to be “an insertion difficulty event”.  Therefore, the claim is unclear as to what operational conditions satisfy the determination of the situation determination section.  For the purposes of this office action, it will be interpreted in light of the inventive concept to require that the endoscope be in motion during the determination, e.g. (claim 8) “when the situation determination section determines that a direction of travel is visible but a field of view does not change while the endoscope is actively being advanced”.
Claim 10 recites “progression and regression are repeated in a same range”.  It is unclear to what progression and regression refers, e.g. physical motion of the endoscope handle, field of view, zoom level, etc.  If it refers to field of view, does the situation also require any corresponding hand motions by the operator?  Does it require that these hand motions also be repeated exactly in the same manner?  As such, currently the claim does not clarify any of these issues and is therefore indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ohnishi et al. US2005/0272971.
For claim 1, 
Ohnishi discloses 
an “insertion support device (endoscope system 1; embodiment of figs 1-8; [0085]) comprising: 
an image input section (processing device 2; fig 1; [0089, 0091]) to which a plurality of endoscopic images generated in time series are input; 
a situation determination section (processing device 2; [0091]) configured to determine a situation of endoscope insertion based on the plurality of inputted endoscopic images ([0092] describes “time-series data which constitutes the inserting-operation information and the endoscope image correlated therebetween”); and 
an information output section ([0096] and fig 2 describes analyzing unit 9 outputs the comparison result to the notifying unit 10) configured to output information corresponding to at least one operation from information corresponding to a plurality of operations prepared in association with an endoscope insertion procedure, based on a determination result by the situation determination section”.
For claim 2, Ohnishi discloses the “insertion support device according to claim 1, wherein the situation determination section is configured to determine a situation of the endoscope insertion based on image change information in the plurality of endoscopic images ([0096] describes the analyzing unit 9 sequentially analyzes the collected inserting-operation information and the endoscope image correlated with the inserting-operation information)”.
For claim 3, Ohnishi discloses the “insertion support device according to claim 1, wherein the plurality of endoscopic images are endoscopic images generated by colonoscopy, and the situation determination section is configured to determine an insertion situation of the colonoscopy (Ohnishi’s device is described as applicable in general to “lumen in the body cavity [0001]”)”.
For claim 4, Ohnishi discloses the “insertion support device according to claim 1, wherein the determination result by the situation determination section includes a determination result as to whether or not an insertion difficulty event has occurred in the endoscope insertion, and the information output section is configured to output information corresponding to at least one operation corresponding to an insertion difficulty event, when the situation determination section determines that the insertion difficulty event has occurred ([0132] describes when the current angle is excessively different from the angle for instructing the inserting operation, the control operation may be performed such that ”.
For claim 5, Ohnishi discloses the “insertion support device according to claim 1, wherein the information output section is configured to output at least one of information related to an operation of an endoscope and information related to a direction in which the endoscope is to be inserted as information corresponding to the operation ([0127, 0130] describes both the insertion instruction guidance, and the bend and turn angle instruction guidance provided as output to the display)”.
For claim 6, Ohnishi discloses the “insertion support device according to claim 1, further comprising an insertion state input section (inserting-operation information collecting unit 5; fig 1; [0087-0088]) to which information related to an insertion state of an endoscope is input, wherein the information output section is configured to determine a situation of the endoscope insertion based on information related to the insertion state in addition to the plurality of endoscopic images ([0096] and fig 2 describes the analyzing unit 9 sequentially analyzes the collected inserting-operation information and the endoscope image correlated with the inserting-operation information and outputs the comparison result to the notifying unit 10)”.
For claim 7, Ohnishi discloses the “insertion support device according to claim 6, wherein the information related to the insertion state includes at least one of information related to an insertion shape of an insertion section of the endoscope and information related to an insertion length of the insertion section of the endoscope ([0088] describes the various insertion state characteristics measured including turn angle of the insertion portion, inserting length of the inserting portion, etc.)”.
For claim 19, Ohnishi discloses an “endoscope apparatus comprising: the insertion support device according to claim 1; and an endoscope having a bendable section configured to be actively bent, and an insertion section that is connected to a proximal end side of the bendable section and includes a flexible tube section configured to be passively bent (fig 4A, 4B, [0098-0100])”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi as applied to claim 1 above, and further in view of Soper et al. US2005/0182295.
For claim 8, Ohnishi discloses the “insertion support device according to claim 1, wherein, the information output section is configured to output information prompting a stiffness changing operation, a straightening operation, an angle operation, or a twisting operation of an insertion section of an endoscope as information corresponding to the operation ([0130-0132] describes instruction operations including bend angle and turn angle as an angle operation)”.  
Ohnishi does not disclose “when the situation determination section determines that a direction of travel is visible but a field of view does not change”.  As provided in the interpretation above, this condition arises in situations when the operator moves or advances the endoscope without a corresponding change in the image, and therefore a field of view does not change, indicating a blockage or a similar impedance to advancement, i.e. a complication has occurred.  To this end, Ohnishi describes alerting the operator when complications arise during the procedure ([0132] describes when the current angle is excessively different from the angle for instructing the inserting operation, the control operation may be performed such that the display device 11 displays or reproduces the character or voice when the situation determination section determines that a direction of travel is visible but a field of view does not change” because it identifies a situation where a complication has occurred as described above.
For claim 9, Ohnishi discloses the “insertion support device according to claim 1, wherein, the information output section is configured to output information prompting a pull-back operation, an angle operation, or a twist operation of an insertion section of an endoscope as information corresponding to the operation ([0130-0132] describes instruction operations including bend angle and turn angle as an angle operation)”.
Ohnishi does not disclose “when the situation determination section determines that an excessively close state continues”.  As provided in the interpretation above, this condition arises in situations when the operator moves or advances the endoscope without a corresponding change in the image, and therefore a view of an excessively close state persists for example when the tip abuts a wall of a lumen, indicating a blockage or a similar impedance to advancement, i.e. a complication has occurred.  To this end, Ohnishi describes alerting the operator when complications arise during the procedure ([0132] describes when the current angle is excessively different from the angle for instructing the inserting operation, the control operation may be performed such that the display device 11 displays or when the situation determination section determines that an excessively close state continues” because it identifies a situation where a complication has occurred as described above.
For claim 10, Ohnishi discloses the “insertion support device according to claim 1, wherein, the information output section is configured to output information prompting a stiffness changing operation, a straightening operation, an angle operation, or a twisting operation of an insertion section of an endoscope as information corresponding to the operation (0130-0132] describes instruction operations including bend angle and turn angle as an angle operation)”.
Ohnishi does not disclose “when the situation determination section determines that progression and regression are repeated in a same range”.  As provided in the interpretation above, this condition arises in situations when the endoscope is unable to be advance further in the colon and the operator repeatedly retracts and advances the endoscope using the same motions to attempt to clear the complication arising from, e.g. formations of loops in the endoscope shaft.  To this end, Ohnishi describes alerting the operator when complications arise during the procedure ([0132] describes when the current angle is excessively different from the angle for instructing the inserting operation, the control operation may be performed when the situation determination section determines that an excessively close state continues” because it identifies a situation where a complication has occurred as described above.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi as applied to claim 1 above, and further in view of Soper et al. US2005/0182295 and Terada US3,903,877.
For claim 11, Ohnishi does not disclose the “insertion support device according to claim 1, wherein, the information output section is configured to output information prompting an air supply operation or a deaeration operation of an endoscope as information corresponding to the operation, when the situation determination section determines that a direction of travel of a lumen is not visible and the field of view does not change”.  To this end, Ohnishi describes alerting the operator when complications arise during the procedure ([0132] describes when the current angle is excessively different from the angle for instructing the inserting operation, the control operation may be performed such that the display device 11 displays or reproduces the character or voice indicating an alarm message), but does not explicitly detail the use of time sequential image analysis to detect the movement or position of the tip of the endoscope.  Terada teaches providing washing air insertion support device according to claim 1, wherein, the information output section is configured to output information prompting an air supply operation or a deaeration operation of an endoscope as information corresponding to the operation, when the situation determination section determines that a direction of travel of a lumen is not visible and the field of view does not change” because it identifies a situation where a complication has occurred as described above and a manner to clean a persisting soiled endoscope viewing window (Terada: 3:13-25).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795